 



Exhibit 10.3
(NEWELLRUBBERMAID LOGO) [c04811c0481100.gif]
William D. Marohn
Chairman of the Board
February 13, 2006
Mr. Mark Ketchum
Dear Mark,
I have been authorized by the Board of Directors of Newell/Rubbermaid to offer
you the position of President and Chief Executive Officer once we have reached
accord on your compensation package. As we discussed on Thursday, there are some
parts of this package where we have little flexibility, like base salary and
bonus. However, other parts of the package (such as the annual option awards vs.
SERP vs. signing bonus) can be tailored to fit your needs. Listed below are the
key elements of the package.

1.   Base Salary...$1,200,000 per year.   2.   Bonus...You will have a target
payout of 105% of base with a maximum of 210% depending on company performance.
  3.   Automobile...You will participate in the executive level program with
eligibility to lease a vehicle worth up to $80,000.   4.   Long Term Incentive
Program (LTIP)...This program provides a tremendous long term vehicle by
providing restricted stock, up to 200% of your base salary, that cliff vests in
three years from the date of issuance.   5.   Supplemental Executive Retirement
Plan (SERP)...We will accelerate your vesting in the SERP that will provide
three years of credited service for every one year of completed service — up to
5 years, and then 1 year of credited service for every year after the initial
5 years. If you leave prior to completing 5 full years of service, your SERP
vesting will revert back to a normal SERP vesting schedule — effective from the
date of your employment. These payments begin at age 65 and may continue for the
rest of your life.   6.   Company Retirement Savings Program...You will be
qualified to participate in the 401(k) plan whereby the company would match your
contributions up to $8400 annually. In addition, the company would annually
contribute 5% of your base salary into the Defined Contribution Plan.   7.  
Stock Options...You will be eligible for an annual target award of 250,000
shares and may earn up to 400,000 stock options (vesting at 20% per year for
5 years) which are typically issued in February after the Board of Directors
meeting. These shares can fluctuate based on individual and company performance.

 



--------------------------------------------------------------------------------



 



8.   Signing Bonus...You will retain the stock option awarded to you in
November 2005 for 75,000 shares, in accordance with its terms. If you remain
employed through November 8, 2006, you will be entitled to the full amount of
the award. In addition, you will receive a one time signing bonus consisting of
200,000 stock options (vesting at 20% per year for 5 years) that will be priced
upon your acceptance and 50,000 shares of restricted stock that will cliff vest
in one year from the date of issuance. This restricted grant would be subject to
shareholder approval of an amended and restated 2003 Stock Plan. If such
approval is not obtained, the award would be replaced with a restricted stock
award having a three year cliff vesting period.   9.   Executive
Relocation...You will be eligible to participate in our executive relocation
program.   10.   Other benefits including health care and deferred compensation.

On behalf of the board, I am pleased to present this opportunity to you. We are
confident you will provide the leadership that will yield results critical for
the success of our company. Personally, I look forward to working with you and
providing my support and that of the board to you in this endeavor. I am
confident you will provide instant credibility and value both internally to our
associates who are anxiously awaiting your reply and to the outside world.
Once you have had the opportunity to give thought to the various elements of
this offer, I encourage you to discuss your individual preferences with Jim
Sweet so we can adjust the variable elements to meet your needs. Of course, you
can reach me at any time. I look forward to resolving this with you in the very
near future.
Sincerely,

     
/s/ William D. Marohn
 
   
William D. Marohn
   
Chairman of the Board
   
 
   
Agreed:
   
 
   
/s/ Mark D. Ketchum
 
   
Mark D. Ketchum
   
02/13/06
   
 
   
cc: Jim Sweet
   

 